Citation Nr: 0320346	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01 05544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
October 1970.

This matter came before the Board of Veterans' Appeals on 
appeal from a August 2000 rating decision by the Department 
of Veterans Affairs (VA) Buffalo, New York Regional Office 
(RO), which denied the veteran's claim seeking entitlement to 
an increased disability rating for PTSD.

In December 2002, the Board undertook additional development 
on the issue presented on appeal pursuant to authority under 
38 C.F.R. § 19.9 (a) (2) (2002).  


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in March 2003, the veteran was notified that the 
Board would be undertaking additional development with 
respect to the issue currently on appeal pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
connection with this development, the Board obtained and 
associated with the claims file inpatient and outpatient 
records pertaining to psychiatric treatment at the VA Medical 
Center in Batavia, at the VA Medical Center in Coatesville, 
at the VA Medical Center in Clarksburg, at the VA Medical 
Center in Buffalo, and at the Vet Center in Buffalo.  In 
addition, the Board also requested that the veteran was to be 
provided a VA psychiatric examination.  Although the request 
for such examination was accomplished, the information of 
record does not contain a report of that examination.  Thus, 
it does not appear from a review of the record that the 
veteran was schedule for and underwent a VA psychiatric 
examination as directed by the Board.

That notwithstanding, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim of entitlement to 
an increased disability rating in excess 
of 50 percent for PTSD.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ascertain if the 
veteran was provided a VA psychiatric 
examination, as previously requested by 
the Board, and; if so, a report of that 
examination should be associated with the 
claims folder.  If not, schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  All 
necessary tests should be accomplished.  
All clinical findings must be reported in 
detail.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to PTSD 
symptomatology.  The examiner should 
assess the extent of the occupational and 
social impairment due solely to PTSD 
symptomatology.  Based on the results of 
the examination and a review of the 
claims folder, the examiner is asked to 
answer the following questions:

(a)  Does the veteran suffer from 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or 
work-like setting); inability to 
establish and maintain effective 
relationships, which result in 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family 
relationships, judgment, thinking, 
or mood?

(b.)  Does the veteran suffer from 
such symptoms as: gross impairment 
in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, which result in total 
occupational and social impairment?

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should again review the case 
on the basis of all the evidence of 
record, to include the evidence developed 
by the Board subsequent to the issuance 
of the June 2002 Supplemental Statement 
of the Case.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




